DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-8 are pending and have been examined in this application. 
This communication is the first action on the merits.
Information disclosure statements (IDS) have been filed on 02/23/2021 and 08/05/2021 and reviewed by the Examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a weight” and “a float, a balance, or a ground bait container” in claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “an operation/environment information detector” in line 3. This renders the claim vague and indefinite, since it is unclear whether or not the information detector is required to detect both the operation of the device and the Claim 4 is rejected for similar reasons.
Claim 1 recites the phrase "information" in line 6. This is a double inclusion of “information” in line 3 of claim 1. The Examiner suggests changing “information” to --the information--.
Claim 5 recites the phrase "a spool" in line 4. This is a double inclusion of “a spool” in line 2 of claim 1. The Examiner suggests changing “a spool” to --the spool--.
Claim 5 recites the phrase "a fishing rod" in line 5. This is a double inclusion of “a fishing rod” in line 1 of claim 1. The Examiner suggests changing “a fishing rod” to --the fishing rod--.
Claim 6 recites the phrase "a fishing rod" in line 3. This is a double inclusion of “a fishing rod” in line 1 of claim 1. The Examiner suggests changing “a fishing rod” to --the fishing rod--.
Claim 8 recites the phrase "the deflection amount" in line 2. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the deflection amount” to --a deflection amount--.
Claim 8
Claim 8 recites the phrase "a fishing rod" in line 3. This is a double inclusion of “a fishing rod” in line 1 of claim 1. The Examiner suggests changing “a fishing rod” to --the fishing rod--.
Claims 2-8 are rejected based on their respective dependencies.
Appropriate correction is required. Accordingly, the invention has been examined as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by da Rosa (U.S. Pub. 20140358483).
In regard to claim 1, da Rosa discloses a fishing information management system having a fishing rod to which a fishing reel with a spool capable of winding a fishing line is 
In regard to claim 2, da Rosa discloses the fishing information management system according to claim 1, wherein the fishing tools include the fishing reel, the fishing rod, 
In regard to claim 3, da Rosa discloses the fishing information management system according to claim 1, wherein the operation environment of the fishing tools includes at least one of a start time and an end time for the use of the fishing tools, a weather condition when the fishing tools are used, and a location where the fishing tools are used (Fig. 2 and Paragraph [0035], where the operation environment at least includes weather conditions (temperature, rainfall, wind, and barometric pressure) when the fishing tools are used and a location (GPS position) where the fishing tools are used).
In regard to claim 4, da Rosa discloses the fishing information management system according to claim 1, wherein the operation/environment information detector includes at least a reel operation information detector that detects operation information of the fishing reel (Claim 1 and Paragraphs [0038] and [0042-0044], where there is at least a reel operation information detector that detects operation information (data capturing electronic components are installed in at least the reel to record equipment use data such as casting distance) of the fishing reel), and a fishing rod operation information detector that detects operation information of the fishing rod (Claim 4 and Paragraphs [0038], [0043], and [0053], where there is at least a fishing rod operation information detector that detects operation information (data capturing electronic components are installed in at least the rod to record equipment use data such as rod movement) of the fishing rod).
In regard to claim 5, da Rosa discloses the fishing information management system according to claim 1, wherein the operation information of the fishing reel includes at 
In regard to claim 6, da Rosa discloses the fishing information management system according to claim 1, wherein the operation information of the fishing rod includes at least one of a speed, an acceleration, a deformation amount, and a motion of, and a method of casting, a fishing rod (Claim 4, Figs. 4A-D, and Paragraphs [0043] and [0053], where the operation information of the fishing rod at least includes an acceleration (via an accelerometer), motion (vibration), and a deformation amount (via a strain sensor)).
In regard to claim 7
In regard to claim 8, da Rosa discloses the fishing information management system according to claim 1, wherein the hit values related to catching fish are calculated from at least either of the deflection amount, or the operation amount, of a fishing rod (Fig. 3 and Paragraphs [0042-0044], [0048], [0050] and [0053], where the hit values (estimated probability of success or data of previously caught fish, based on the “fish-on occurrences” of da Rosa) related to catching fish are calculated from at least the operation amount (movement of rod and reel or vibration output of accelerometer) or the deflection amount (via strain sensor)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, Notice of References Cited, for the full list of prior art made of record. Particularly the references were cited because they pertain to the state of the art of fishing devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571)270-7604. The examiner can normally be reached Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN M DENNIS/Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647